Citation Nr: 1038961	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.  

This matter comes before the Board of Veterans' (Board) on appeal 
from a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

The Board previously remanded this matter in June 2009.

For reasons explained below, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for tinnitus and bilateral 
hearing loss, secondary to noise exposure during combat.  

The Board remanded this claim in June 2009 in order to obtain a 
VA examination and medical opinion.  In the remand, the Board 
observed that the report of the May 1968 enlistment examination 
noted a summary of defects and diagnoses, including "defective 
hearing  H2."  The Board noted that VA examinations dated in 
September 2005 and May 2007 were not adequate for rating 
purposes.  The September 2005 VA examination indicated that the 
Veteran's claims file was not available for review.  With regard 
to service treatment records, the September 2005 VA examination 
noted only that the RO reported normal entrance and separation 
examinations.  

The May 2007 VA examination noted that the claims file was 
reviewed.  The remand noted that the May 2007 VA examination did 
not address the findings of defective hearing noted at 
enlistment.  The examiner's only reference to the service records 
was that the RO reported normal entrance and separation 
examinations.  

The 2009 remand directed that the Veteran be afforded a new VA 
audiological examination.  The examiner was requested to provide 
medical opinions as to whether hearing loss existed prior to 
service and was aggravated thereby.  The examiner was also asked 
to state whether hearing loss was related to active service.  
The examiner was requested to opine as to whether tinnitus is 
related to active service and to provide a detailed rationale for 
the opinion.  

The Veteran was afforded an examination by a VA audiologist in 
August 2009.  The opined that hearing loss and tinnitus are not 
related to service, but the examiner did not discuss the 
questions posed in the remand.  In June 2010, the RO obtained an 
addendum opinion from a different audiologist.  The June 2010 
addendum opinion indicated that the Veteran did not have hearing 
loss at enlistment.  The examiner did not address the findings 
noted in the enlistment examination, specifically the notation of 
"defective hearing H2."  

 Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Board finds that a remand is warranted in order to obtain a 
new VA audiological examination.  In order to obtain an objective 
opinion based upon a fresh review of the claims file, if 
possible, the examination should be performed by an audiologist 
who has not previously provided a medical opinion regarding the 
Veteran's claims.  




Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should schedule the Veteran 
for a VA audiological examination who has not 
previously examined the Veteran in 
conjunction with this claim.  The claims file 
should be provided for the examiner's review, 
and the examination report should indicate 
that such a review was conducted.  

2.  The examiner should diagnose any hearing 
loss and tinnitus disabilities.  The examiner 
should provide opinions regarding the 
following questions:

a.  Did the Veteran have bilateral loss prior 
to entry into service?  If so, did bilateral 
hearing loss increase in severity beyond its 
natural progression during service?  The 
examiner should specifically address the 
entry in the service treatment records which 
noted "defective hearing H2."   The 
examiner should also address the Veteran's 
noise exposures in combat.  The examiner 
should provide a detailed rationale for the 
opinion.  

b.  If bilateral hearing loss did not exist 
prior to service, is it at least as likely as 
not (50 percent or greater likelihood) 
related to the Veteran's period of active 
service, including acoustic trauma during 
service?  The examiner should specifically 
address the Veteran's noise exposures in 
combat.  The examiner should provide a 
detailed rationale for the opinion.

c.  Is tinnitus at least as likely as not (50 
percent or greater likelihood) related to 
acoustic trauma during service?  The examiner 
should specifically address the Veteran's 
noise exposures in combat.  The examiner 
should provide a detailed rationale for the 
opinion.  

3.  Following the completion of the actions 
requested above, the RO should readjudicate 
the claims on appeal.  If the disposition of 
the claims remains unfavorable, the RO should 
furnish the Veteran and his representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


